Execution Version

Exhibit 10.18(J)

SIXTH AMENDMENT

TO SEARCH AND ADVERTISING SERVICES AND SALES AGREEMENT

This Sixth Amendment to Search and Advertising Services and Sales Agreement
(this “Sixth Amendment”) is entered into to be effective as of October 14, 2011
(“Sixth Amendment Effective Date”) by and between Yahoo! Inc., a Delaware
corporation (“Yahoo!”), and Microsoft Corporation, a Washington corporation
(“Microsoft”).

WHEREAS, Yahoo! and Microsoft are parties to that certain Search and Advertising
Services and Sales Agreement, entered into as of December 4, 2009, as amended
(collectively, the “Agreement”); and

WHEREAS, Yahoo! and Microsoft desire to further amend the Agreement as set forth
herein.

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:

1. Definitions. Capitalized terms used but not defined herein have the same
meanings given in the Agreement.

2. United States and Canada RPS Guarantee Extension.

(a) For the United States and Canada, [*] additional True-Up Periods of [*] each
will be added and they will commence on April 1, 2012. The intended effect is
that the Guarantee Term in the United States and Canada will last until
March 31, 2013.

(b) The last sentence of Section 2 of Exhibit E, as previously amended, will be
deleted and replaced with the following:

“The “Guarantee Term” for each country refers collectively to all of its True-Up
Periods, including any additional True-Up Periods associated with additional
RPSG periods pursuant to the [*] and Sixth Amendments to this Agreement.”

(c) The parties’ intention is that the additional True-Up Periods in the United
States and Canada added by Section 2(a) above will be treated in a comparable
manner as the [*] True-Up Periods as described in amended Sections [*] and [*]
but for clarity using the data (including Guarantee Adjustor calculations)
associated with these additional True-Up Periods rather than the data (including
Guarantee Adjustor calculations) associated with the [*] True-Up Periods.
Accordingly, Section [*] of the Agreement shall be amended to add a new
subsection (6) as follows:

“(6) [*].”

(d) Any Guarantee Amounts payable to Yahoo! during the additional True-Up
Periods in the United States and Canada added by Section 2(a) above shall be [*]
for purposes of calculating the [*] referenced in Section [*] of the Agreement.

3. Section 19.3.1(b) of the Agreement will be deleted in its entirety and
replaced with the following:

 

Confidential   1  

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.



--------------------------------------------------------------------------------

Execution Version

 

“(b) After [*], Yahoo! may terminate this Agreement if there is a Material
Decline; provided however, if Yahoo! provides notice to Microsoft of its desire
to terminate under subsection (i) of the definition of “Material Decline” during
the first [*] after [*] in the United States due to such Material Decline, then
Microsoft has the option (which must be exercised within 30 days of Yahoo!’s
notice of desire to terminate) to extend the Guarantee Term in the United States
to cover an additional [*] commencing on [*] in which case Yahoo! may not
terminate during such [*] period for a Material Decline under subsection (i) of
the definition of “Material Decline” although Yahoo! could still terminate under
subsection (ii) of such definition if applicable. Yahoo! will provide sufficient
advance notice to Microsoft of its intent to terminate under this
Section 19.3.1(b) to allow Microsoft to exercise its rights hereunder. If
Microsoft does not extend the US Guarantee Term following a Material Decline
after [*] then Yahoo! shall be entitled to terminate this Agreement.”

4. Miscellaneous. This Sixth Amendment will be governed and construed, to the
extent applicable, in accordance with the laws of the State of New York, without
regard to its conflict of law principles. This Sixth Amendment may be executed
in multiple counterparts, each of which shall be deemed an original and all of
which shall constitute one and the same instrument. This Sixth Amendment may be
amended or modified only by a written agreement that (a) refers to this Sixth
Amendment; and (b) is executed by an authorized representative of each party.
This Sixth Amendment shall be binding on the parties hereto and their respective
personal and legal representatives, successors, and permitted assigns. Except as
expressly set forth herein, the Agreement remains in full force and effect and
this Sixth Amendment shall not be construed to alter, amend or change any of the
other terms or conditions set forth in the Agreement. To the extent of any
conflict between this Sixth Amendment and any provisions of the Agreement, this
Sixth Amendment shall control with respect to the subject matter hereof.

IN WITNESS WHEREOF, the parties by their duly authorized representatives have
executed this Sixth Amendment as of the Sixth Amendment Effective Date.

 

YAHOO! INC.     MICROSOFT CORPORATION By:  

/s/ Lawrence Mann

    By:  

/s/ Gregory J. Nelson

Name:   Lawrence Mann     Name:   Gregory J. Nelson Title:   SVP Engineering Ops
    Title:   General Manager, Search Alliance

 

Confidential   2  

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.